1
2
                                         FINDINGS OF FACTS

Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court finds

that:

    1.      Counsel for the Government needs additional time to respond to Defendant’s Motion to

            Suppress filed on September 30, 2019.

    2.      The parties agree to the continuance.

    3.      The additional time requested by this Stipulation is made in good faith and not for

            purposes of delay.

    4.      This is the first stipulation to be filed herein.

                                                  ORDER

         IT IS THEREFORE ORDERED, that the Government herein shall have to and including

October 21, 2019, to file any and all Responses to Defendant’s Motion to Suppress filed on

September 30, 2019.
                     4th
         DATED this ________ day of October, 2019

                                                                ________________________________
                                                                Hon. Nancy J. Koppe
                                                                U.S. Magistrate Judge



                                                      3
